DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 09/24/2021 for 16510280. Claims 1-4, 6-17 and 19-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendments
While newly added claim 22 has been acknowledged, Examiner respectfully reminds Applicants that all claim amendments must be submitted either with markings or in clean version to indicate the changes that have been made relative to the immediate prior version. Specifically, Examiner notes claim 22 is newly added with respect to the claim listing previously filed 03/05/2021 but includes underlining, whereas any claim added by amendment must be presented in clean version, i.e., without any underlining [MPEP 714(II)(C)].

Response to Arguments
Applicant’s summary of the 09/07/2021 telephonic interview has been acknowledged. In response to Applicant's discussion of certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., where an operator “selectively identif[ies] a location on the stage” [pg. 7, para 3]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns
Applicant's arguments, see Rejections under 35 USC 103, with respect to claims 1, 14, and 22, have been considered but are not persuasive because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Dependent claims 2-4, 6-13, 15-17, and 19-21 remain rejected at least based on their dependence from independent claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 20120085154 A1) in view of Tanaka (US 5811211 A).

As to claim 1, Takemura discloses a system to perform automated testing of one or more specimens [Figs. 2-3, para 0029, tester performs tests on specimens], the system comprising:
a stage configured to move and to secure one or more test specimens [Figs. 2-3, para 0029-0031, 0038, tester includes stage upon which specimens are mounted and moved by mechanism]
one or more actuators configured to position and move the stage and the one or more test specimens secured thereto [Figs. 2-3, para 0030-0031, 0038, tester includes mechanism that moves stage with mounted test specimens along directional axes];
a user interface [Fig. 7, para 0030, 0040, 0045-0046, monitor provides user display screens] configured to:
receive input of a plurality of points to be tested on the one or more test specimens [Figs. 8b-8d, 12, para 0056-0059, 0075-0076, screen receives user input specifying points as locations used in test procedure, note strikethrough indicates non-selected alternatives and the limitation "to be tested on the one or more test specimens" is not being given patentable weight as the term "to be" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "plurality of points" as recited in the claim (see MPEP 2111.04)];
display a graphic representative of the stage [Figs. 7, 8b-9d, para 0034-0035, 0047-0048, monitor displays display screen including captured image of specimen and locations; note the screen displaying the captured image of the specimen serves to represent the stage upon which the specimen is mounted and the points serve to represent where the stage will be moved to perform an indentation test and thus fall under the broadest reasonable interpretation of "representative" including serving to represent], wherein the graphic is indicative of positions of the plurality of points on the one or more test specimens and one or more paths … during testing of the test sequence [Figs. 7, 8b-9d, para 0034-0035, 0048, 0056-0059, 0064-0066, screen displays captured image including points selected as locations on specimen and reference lines (read: paths, note references lines are used to set indentation locations) used in test procedure]
control circuitry [para 0029-0030, 0049-0050, tester includes controller] configured to control the one or more actuators to position and move the stage in accordance with a test process of the test sequence in accordance with the plurality of points … [para 0029, 0034-0035, 0038, controller drives mechanism to move stage to indentation locations to perform hardness test].
However, Takemura does not specifically disclose one or more paths to be taken by the stage to traverse the plurality of points; and to position and move the stage in accordance with a test process of the test sequence in accordance with the plurality of points and the one or more paths.
Tanaka discloses:
one or more paths to be taken by the stage to traverse the plurality of points [Figs. 9, 12, 21-22, col. 16:56-62, 18:50-57, 33:66-34:6,18-29, sequence of test positions where stage is positioned]; and 
to position and move the stage in accordance with a test process of the test sequence in accordance with the plurality of points and the one or more paths [Figs. 9, 12, 21-22, col. 16:56-62, 18:50-52, 33:66-34:6,34:18-29, computer moves stage to sequential test positions].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the stage and points as disclosed by Takemura with moving the stage in accordance with points and paths as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

As to claim 2, Takemura discloses the system as defined in claim 1, wherein the control circuitry is configured to calculate the path the plurality of points [Figs. 7, 8b-9d, para 0034-0035, 0048, 0056-0059, 0064-0066, screen displays reference lines in response to input specifying points].

As to claim 3, Takemura discloses the system as defined in claim 1, wherein the input defining the plurality of points comprises at least one of: [para 0042, 0056, set reference coordinate with respect to specimen surface], 

As to claim 4, Takemura discloses the system as defined in claim 1, wherein the input comprises a direct selection of one or more of the plurality of points via an input device [para 0038-0039, 0047, 0056-0059, user specifies point of testing points with operator device].

As to claim 6, Takemura discloses the system as defined in claim 1, wherein the user interface is configured to display the graphic as a grid representative of the stage, the plurality of points overlaid on the stage, and the one or more paths connecting the plurality of points [Figs. 8b-8d, para 0056-0059, 0064, monitor displays main screen with reference coordinate lines along normal directions (read: grid) on specimen mounted on stage, specified points overlapping specimen mounted on stage, and reference lines on which points are set].

As to claim 7, Takemura discloses the system as defined in claim 6, wherein the user interface is configured to display … indicia associated with the plurality of points to indicate … which the plurality of points are to be tested during the test process [Figs. 6-7, 8b-8d, para 0047-0048, 0056-0059, monitor displays points specified to form test indentation; note the limitation "to indicate an order in which the plurality of points are to be tested during the test process" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "indicia" as recited in the claim (see MPEP 2111.04)].
However, Takemura does not specifically disclose sequential indicia associated with the plurality of points to indicate an order in which the plurality of points are to be tested.
Tanaka discloses sequential indicia associated with the plurality of points to indicate an order in which the plurality of points are to be tested [Figs. 21-22, col. 31:58-32:5, 33:66-6,34:18-38, display sequence of numbers for respective test regions].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia as disclosed by Takemura with the sequential indicia indicating an order as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

As to claim 8, Takemura discloses the system as defined in claim 6, wherein the user interface is configured to indicate an initial point of the plurality of points and to display the one or more paths using one or more directional indicators [Figs. 8b-8d, para 0056-0059, 0064, display point selected as reference point (read: initial point) from which point coordinates are set and reference lines with x and y axes].

As to claim 9, Takemura discloses the system as defined in claim 1, wherein the user interface is configured to indicate … one or more of the plurality of points … of the stage [Figs. 8b-8d, para 0056-0059, monitor displays specified points overlapping specimen mounted on stage].
However, Takemura does not specifically disclose wherein the user interface is configured to indicate that one or more of the plurality of points are outside bounds of the stage.
[col. 26:26-43, 27:53-28:7, display error message when number of test regions on wafer exceed maximum number of wafer divisions (read: bounds, note broadest reasonable interpretation of bounds include any limit)].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface as disclosed by Takemura with the indication as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to facilitate operator error correction [Tanaka, col. 28:1-7].

As to claim 10, Takemura discloses the system as defined in claim 1, wherein the user interface is configured to indicate a … position of the stage via the graphic [Figs. 8b-8d, para 0056-0059, monitor displays specified points overlapping specimen mounted on stage].
However, Takemura does not specifically disclose a current position.
Tanaka discloses a current position [Figs. 21, 25A-25C, col. 35:66-36:12, display number of selected wafer test region].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the position as disclosed by Takemura with the current position as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to modify a test procedure according to operator personal judgement [Tanaka, col. 36:30-39].

As to claim 11, Takemura discloses the system as defined in claim 1, wherein the user interface is configured to display a second graphic representative of an entirety [Fig. 7, para 0034-0035, 0047-0048, monitor displays display screen including captured image of specimen, note the screen displaying the captured image of the specimen serves to represent the entire stage upon which the specimen is mounted and thus falls under the broadest reasonable interpretation of "representative" including serving to represent the entirety of the stage].

As to claim 12, Takemura discloses the system as defined in claim 1, wherein the stage is configured to move the one or more test specimens at least one of linearly [para 0031, 0038, mechanism moves stage along axis direction, where specimen is mounted on stage], 

As to claim 13, Takemura discloses the system as defined in claim 12, wherein the control circuitry is configured to control the one or more actuators to move the stage using at least one of: Euclidean coordinates having one or more dimensions [para 0031, 0038, mechanism moves stage along x and y axes], 

As to claim 14, Takemura discloses a method to perform automated testing of one or more specimens [Figs. 2-3, para 0029, tester performs tests on specimens], the method comprising:
securing one or more test specimens to a test stage [Figs. 2-3, para 0029-0031, 0038, specimens are mounted on tester stage];
receiving, via a user interface, input of a plurality of points defining a test sequence to be tested on the one or more test specimens [Figs. 8b-8d, 12, para 0056-0059, 0075-0076, screen receives user input specifying points as locations used in test procedure, note the limitation "to be tested on the one or more test specimens" is not being given patentable weight as the term "to be" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "plurality of points" as recited in the claim (see MPEP 2111.04)]
displaying, via the user interface, a graphic representative of the stage [Figs. 7, 8b-9d, para 0034-0035, 0047-0048, monitor displays display screen including captured image of specimen; note the screen displaying the captured image of the specimen serves to represent the stage upon which the specimen is mounted and thus falls under the broadest reasonable interpretation of "representative" including serving to represent], wherein the graphic is indicative of positions of the plurality of points on the one or more test specimens and one or more paths … during testing of the test sequence [Figs. 7, 8b-9d, para 0034-0035, 0048, 0056-0059, 0064-0066, screen displays captured image including points selected as locations on specimen and reference lines (read: paths, note references lines are used to set indentation locations) used in test procedure]; and
performing, via control circuitry and, a test process of the test sequence by controlling a stage actuator to move the test stage and the one or more test specimens secured thereto during a test sequence in accordance with the plurality of points … [para 0029, 0034-0035, 0038, controller drives mechanism to move stage and mounted specimen to indentation locations to perform hardness test].
However, Takemura does not specifically disclose one or more paths to be taken by the stage to traverse the plurality of points; and move the test stage and the one or more test specimens secured thereto during a test sequence in accordance with the plurality of points and the one or more paths.
Tanaka discloses:
one or more paths to be taken by the stage to traverse the plurality of points [Figs. 9, 12, 21-22, col. 16:56-62, 18:50-57, 33:66-34:6,18-29, sequence of test positions where stage is positioned]; and
move the test stage … during a test sequence in accordance with the plurality of points and the one or more paths [Figs. 9, 12, 21-22, col. 16:56-62, 18:50-52, 33:66-34:6,34:18-29, computer moves stage to sequential test positions]

One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

As to claims 15-17 and 20, Takemura and Tanaka, combined at least for the reasons above, disclose the method as defined in claim 14 comprising limitations substantially similar to those recited in claims 3, 6, 4, and 9, respectively, and have been rejected under similar rationale.

As to claim 19, Takemura discloses the method as defined in claim 14, wherein the controlling of the stage actuator comprises controlling the stage actuator to move the stage at least one of linearly, rotationally, or radially [para 0031, 0038, mechanism moves stage along axis direction].

As to claim 21, Takemura discloses the system as defined in claim 1, wherein the automated testing comprises one of a compression, [para 0031, 0035, perform hardness measurement on test specimen].

As to claim 22, Takemura discloses a system to perform automated testing of one or more specimens [Figs. 2-3, para 0029, tester performs tests on specimens], the system comprising:
a stage configured to secure a plurality of test specimens [Figs. 2-3, para 0029-0031, 0038, tester includes stage upon which specimens are mounted];
one or more actuators configured to position and move the stage and the plurality of test specimens secured thereto [Figs. 2-3, para 0030-0031, 0038, tester includes mechanism that moves stage with mounted test specimens along directional axes];
a user interface [Fig. 7, para 0030, 0040, 0045-0046, monitor provides user display screens] configured to:
receive input defining a plurality of points to be tested on the plurality of test specimens [Figs. 8b-8d, 12, para 0056-0059, 0075-0076, screen receives user input specifying points as locations used in test procedure, note strikethrough indicates non-selected alternatives and the limitation "to be tested on the plurality of test specimens" is not being given patentable weight as the term "to be" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "plurality of points" as recited in the claim (see MPEP 2111.04)];
display a graphic representative of the stage [Figs. 7, 8b-9d, para 0034-0035, 0047-0048, monitor displays display screen including captured image of specimen; note the screen displaying the captured image of the specimen serves to represent the stage upon which the specimen is mounted and thus falls under the broadest reasonable interpretation of "representative" including serving to represent], wherein the graphic is overlaid on the stage and includes the plurality of points, wherein two or more of the plurality of points indicate positions of … the plurality of test specimens, and one or more paths … during testing of the test sequence [Figs. 8b-8d, para 0056-0059, 0064, monitor displays main screen with specified points overlapping specimen mounted on stage, where points are selected as locations on specimen and used to generate reference lines (read: paths) used in test procedure, note the screen displaying points overlapping the specimen mounted on the stage is consistent with the "graphic overlaid on the stage" as consistent with Applicant's specification]
control circuitry configured to control the one or more actuators to position and move the stage in accordance with a test process of the test sequence in accordance with the plurality of points … [para 0029, 0034-0035, 0038, controller drives mechanism to move stage to indentation locations to perform hardness test].
However, Takemura does not specifically disclose two or more test specimens of the plurality of test specimens, one or more paths to be taken by the stage to traverse the plurality of points; and position and move the stage in accordance with a test process of the test sequence in accordance with the plurality of points and the one or more paths.
Tanaka discloses:
two or more test specimens of the plurality of test specimens [col. 20:19-28, 31:50-57, 32:23-28, plurality of wafers for test sequence],
one or more paths to be taken by the stage to traverse the plurality of points [Figs. 9, 12, 21-22, col. 16:56-62, 18:50-57, 33:66-34:6,18-29, sequence of test positions where stage is positioned]; and
position and move the stage in accordance with a test process of the test sequence in accordance with the plurality of points and the one or more paths [Figs. 9, 12, 21-22, col. 16:56-62, 18:50-52, 33:66-34:6,34:18-29, computer moves stage to sequential test positions].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the stage and points as disclosed by Takemura with moving the stage in accordance with points and paths as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dotschkal et al. (US 20180010910 A1), Stone et al. (US 6274839 B1), Sugita (US 20200033109 A1), Tomita (US 6457429 B1) generally disclose user interfaces specifying a path between a plurality of points for a test sequence.
Takemura et al. (US 20120087567 A1) generally discloses a testing user interface for a plurality of specimens.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145